Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 1 of 72 Page ID #:11




                            EXHIBIT 2
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 2 of 72 Page ID #:12




                          EXHIBIT 2-A

                  Summons & Complaint
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 3 of 72 Page ID #:13
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 4 of 72 Page ID #:14
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 5 of 72 Page ID #:15
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 6 of 72 Page ID #:16
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 7 of 72 Page ID #:17
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 8 of 72 Page ID #:18
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 9 of 72 Page ID #:19
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 10 of 72 Page ID #:20
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 11 of 72 Page ID #:21
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 12 of 72 Page ID #:22
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 13 of 72 Page ID #:23
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 14 of 72 Page ID #:24
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 15 of 72 Page ID #:25
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 16 of 72 Page ID #:26
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 17 of 72 Page ID #:27
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 18 of 72 Page ID #:28
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 19 of 72 Page ID #:29
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 20 of 72 Page ID #:30
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 21 of 72 Page ID #:31
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 22 of 72 Page ID #:32
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 23 of 72 Page ID #:33
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 24 of 72 Page ID #:34
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 25 of 72 Page ID #:35
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 26 of 72 Page ID #:36
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 27 of 72 Page ID #:37
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 28 of 72 Page ID #:38
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 29 of 72 Page ID #:39
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 30 of 72 Page ID #:40
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 31 of 72 Page ID #:41
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 32 of 72 Page ID #:42
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 33 of 72 Page ID #:43
     Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 34 of 72 Page ID #:44
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Spring Street Courthouse
 312 North Spring Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCP02376

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     William F. Highberger              10




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       07/27/2020
    on _____________________________                                        S. Drew
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 35 of 72 Page ID #:45
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 36 of 72 Page ID #:46




                           EXHIBIT 2-B

                            Minute Order
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 37 of 72 Page ID #:47

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                             Civil Division
                      Central District, Spring Street Courthouse, Department 10

  20STCP02376                                                                         August 7, 2020
  SERA KIM vs WAVE PLASTIC SURGERY CENTER, INC., et                                        9:52 AM
  al.


  Judge: Honorable William F. Highberger             CSR: None
  Judicial Assistant: M. Mata                        ERM: None
  Courtroom Assistant: None                          Deputy Sheriff: None

  APPEARANCES:
  For Plaintiff(s): No Appearances
  For Defendant(s): No Appearances




  NATURE OF PROCEEDINGS: Court Order re: Complex Designation

  By this order, the Court determines this case to be Complex according to Rule 3.400 of the
  California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
  for all purposes.

  By this order, the Court stays the case, except for service of the Summons and Complaint. The
  stay continues at least until the Initial Status Conference. Initial Status Conference is set for
  09/30/2020 at 10:00 AM in this department. At least 10 days prior to the Initial Status
  Conference, counsel for all parties must discuss the issues set forth in the Initial Status
  Conference Order issued this date. The Initial Status Conference Order is to help the Court and
  the parties manage this complex case by developing an orderly schedule for briefing, discovery,
  and court hearings. The parties are informally encouraged to exchange documents and
  information as may be useful for case evaluation.

  Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
  of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
  Appearance shall not constitute a waiver of any substantive or procedural challenge to the
  Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
  Code of Civil Procedure Section 170.6.

  Counsel are directed to access the following link for information on procedures in the Complex
  litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

  Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
  thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
  fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
  or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
                                             Minute Order                                 Page 1 of 5
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 38 of 72 Page ID #:48

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                             Civil Division
                      Central District, Spring Street Courthouse, Department 10

  20STCP02376                                                                         August 7, 2020
  SERA KIM vs WAVE PLASTIC SURGERY CENTER, INC., et                                        9:52 AM
  al.


  Judge: Honorable William F. Highberger             CSR: None
  Judicial Assistant: M. Mata                        ERM: None
  Courtroom Assistant: None                          Deputy Sheriff: None

  dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
  All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
  this order.

  The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
  Order on all parties forthwith and file a Proof of Service in this department within 7 days of
  service.

  Please disregard any mention of attached Initial Status Conference Order. This Department no
  longer issues a separate Initial Status Conference Order. This minute order is the Court’s Initial
  Status Conference Order.

  Please note the Court has changed its order as to the timing of the selection by the parties of a
  third-party cloud service. Due to the pandemic and the urgent need to avoid court appearances,
  the parties MUST sign up with the service at least ten court days in advance of the Initial Status
  Conference. See Section 15.

  The Court orders counsel to prepare for the Initial Status Conference by identifying and
  discussing the central legal and factual issues in the case. Counsel for plaintiff is ordered to
  initiate contact with counsel for defense to begin this process. Counsel then must negotiate and
  agree, as possible, on a case management plan. To this end, counsel must file a Joint Initial
  Status Conference Class Action Response Statement five (5) court days before the Initial Status
  Conference. The Joint Response Statement must be filed on line-numbered pleading paper and
  must specifically answer each of the below-numbered questions. Do not the use the Judicial
  Council Form CM-110 (Case Management Statement) for this purpose.

  1. PARTIES, COUNSEL AND ISSUES: Please list all presently-named class representatives
  and presently-named defendants, together with all counsel of record, including counsel’s contact
  and email information. Provide a short summary of plaintiff’s causes of actions and contentions
  and, if possible, defendant’s defenses.

  2. POTENTIAL ADDITIONAL PARTIES: Does any plaintiff presently intend to add more class
  representatives? If so, and if known, by what date and by what name? Does any plaintiff
  presently intend to name more defendants? If so, and if known, by what date and by what name?
  Does any appearing defendant presently intend to file a cross-complaint? If so, who will be
  named.

                                             Minute Order                                 Page 2 of 5
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 39 of 72 Page ID #:49

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                             Civil Division
                      Central District, Spring Street Courthouse, Department 10

  20STCP02376                                                                          August 7, 2020
  SERA KIM vs WAVE PLASTIC SURGERY CENTER, INC., et                                         9:52 AM
  al.


  Judge: Honorable William F. Highberger             CSR: None
  Judicial Assistant: M. Mata                        ERM: None
  Courtroom Assistant: None                          Deputy Sheriff: None

  3. IMPROPERLY NAMED DEFENDANT(S): If the complaint names the wrong person or
  entity, please explain.

  4. ADEQUACY OF PROPOSED CLASS REPRESENTATIVE(S): If any party believes one or
  more named plaintiffs might not be an adequate class representative, please explain. No
  prejudice will attach to these responses.

  5. ESTIMATED CLASS SIZE: Please discuss and indicate the estimated class size.

  6. OTHER ACTIONS WITH OVERLAPPING CLASS DEFINITIONS: Please list other cases
  with overlapping class definitions. Please identify the court, the short caption title, the docket
  number, and the case status.

  7. POTENTIALLY RELEVANT ARBITRATION AND/OR CLASS ACTION WAIVER
  CLAUSES: Please include a sample of any clause of this sort. Opposing parties must summarize
  their views on this issue.

  8. POTENTIAL EARLY CRUCIAL MOTIONS: Opposing counsel are to identify and describe
  the significant core issues in the case. Counsel then are to identify efficient ways to resolve those
  issues. The vehicles include: • Early motions in limine, • Early motions about particular jury
  instructions, • Demurrers, • Motions to strike, • Motions for judgment on the pleadings, and •
  Motions for summary judgment and summary adjudication.

  9. CLASS CONTACT INFORMATION: Does plaintiff need class contact information from the
  defendant’s records? If so, do the parties consent to an “opt-out” notice process (as approved in
  Belaire-West Landscape, Inc. v. Superior Court (2007) 149 Cal.App.4th 554, 561) to precede
  defense delivery of this information to plaintiff’s counsel? If the parties agree on the notice
  process, who should pay for it? Should there be a third-party administrator?

  10. PROTECTIVE ORDERS: Parties considering an order to protect confidential information
  from general disclosure should begin with the model protective orders found on the Los Angeles
  Superior Court Website under “Civil Tools for Litigators.”

  11. DISCOVERY: Please discuss discovery. Do the parties agree on a plan? If not, can the
  parties negotiate a compromise? At minimum, please summarize each side’s views on discovery.
  The Court generally allows discovery on matters relevant to class certification, which (depending
  on circumstances) may include factual issues also touching the merits. The Court generally does
                                           Minute Order                                  Page 3 of 5
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 40 of 72 Page ID #:50

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                             Civil Division
                      Central District, Spring Street Courthouse, Department 10

  20STCP02376                                                                           August 7, 2020
  SERA KIM vs WAVE PLASTIC SURGERY CENTER, INC., et                                          9:52 AM
  al.


  Judge: Honorable William F. Highberger              CSR: None
  Judicial Assistant: M. Mata                         ERM: None
  Courtroom Assistant: None                           Deputy Sheriff: None

  not permit extensive or expensive discovery relevant only to the merits (for example, detailed
  damages discovery) unless a persuasive showing establishes early need. If any party seeks
  discovery from absent class members, please estimate how many, and also state the kind of
  discovery you propose.

  12. INSURANCE COVERAGE: Please state if there is insurance for indemnity or
  reimbursement.

  13. ALTERNATIVE DISPUTE RESOLUTION: Please discuss ADR and state each party’s
  position about it. If pertinent, how can the Court help identify the correct neutral and prepare the
  case for a successful settlement negotiation?

  14. TIMELINE FOR CASE MANAGEMENT: Please recommend dates and times for the
  following:
  • The next status conference, if a status conference is needed. The Court does not schedule status
  conferences for “routine” cases. The normal procedure is the Court will give a deadline for the
  motion for class certification with a non-appearance hearing set a few court days after the
  deadline;
  • A schedule for alternative dispute resolution, if it is relevant; • A filing deadline for the motion
  for class certification; and
  • Filing deadlines and descriptions for other anticipated non-discovery motions.

  15. ELECTRONIC SERVICE OF PAPERS: For efficiency the complex program requires the
  parties in every new case to use a third-party cloud service (also known as an e-service provider).
  The parties must sign up with the provider at least ten court days in advance of the initial status
  conference and advise the Court, via email to sscdept10@lacourt.org, which provider was
  selected.

  16. REMINDER WHEN SEEKING TO DISMISS OR TO OBTAIN SETTLEMENT
  APPROVAL: “A dismissal of an entire class action, or of any party or cause of action in a class
  action, requires Court approval . . . Requests for dismissal must be accompanied by a declaration
  setting forth the facts on which the party relies. The declaration must clearly state whether
  consideration, direct or indirect, is being given for the dismissal and must describe the
  consideration in detail.” If the parties have settled the class action, that too will require judicial
  approval based on a noticed motion (although it may be possible to shorten time by consent for
  good cause shown).

                                              Minute Order                                  Page 4 of 5
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 41 of 72 Page ID #:51

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                             Civil Division
                      Central District, Spring Street Courthouse, Department 10

  20STCP02376                                                                           August 7, 2020
  SERA KIM vs WAVE PLASTIC SURGERY CENTER, INC., et                                          9:52 AM
  al.


  Judge: Honorable William F. Highberger              CSR: None
  Judicial Assistant: M. Mata                         ERM: None
  Courtroom Assistant: None                           Deputy Sheriff: None

  17. STAY OF PROCEEDINGS. Pending further order of this Court, and except as otherwise
  provided in this Initial Status Conference Order, these proceedings are stayed in their entirety.
  This stay shall preclude the filing of any answer, demurrer, motion to strike, or motions
  challenging the jurisdiction of the Court. However, any defendant may file a Notice of
  Appearance for purposes of identification of counsel and preparation of a service list. The filing
  of such a Notice of Appearance shall be without prejudice to any challenge to the jurisdiction of
  the Court, substantive or procedural challenges to the Complaint, without prejudice to any
  affirmative defense, and without prejudice to the filing of any cross-complaint in this action. This
  stay is issued to assist the Court and the parties in managing this “complex” case through the
  development of an orderly schedule for briefing and hearings on procedural and substantive
  challenges to the complaint and other issues that may assist in the orderly management of these
  cases. This stay shall not preclude the parties from informally exchanging documents that may
  assist in their initial evaluation of the issues presented in this case, however shall stay all
  outstanding discovery requests.

  18. SERVICE OF THIS ORDER. Plaintiff’s counsel is directed to serve a copy of this Initial
  Status Conference Order on counsel for all parties, or if counsel has not been identified, on all
  parties, within five (5) days of service of this order. If any defendant has not been served in this
  action, service is to be completed within twenty (20) days of the date of this order.


  Certificate of Mailing is attached.




                                             Minute Order                                   Page 5 of 5
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 42 of 72 Page ID #:52
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Sera Kim
DEFENDANT/RESPONDENT:
Wave Plastic Surgery Center, Inc. et al
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCP02376

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order re: Complex
Designation) of 08/07/2020 upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




    Frank H Kim
    Helen Kim Law, APC
    3435 Wilshire Blvd Ste 2700
    Los Angeles, CA 90010




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 08/10/2020                                     By:   M. Mata
                                                            Deputy Clerk




                                      CERTIFICATE OF MAILING
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 43 of 72 Page ID #:53




                          EXHIBIT 2-C

                Proofs of Service
         Wave Plastic Surgery Center, Inc.
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 44 of 72 Page ID #:54
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 45 of 72 Page ID #:55
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 46 of 72 Page ID #:56
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 47 of 72 Page ID #:57




                          EXHIBIT 2-D

               Proofs of Service
      Wave Plastic Surgery Center Arcadia,
                      Inc.
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 48 of 72 Page ID #:58
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 49 of 72 Page ID #:59
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 50 of 72 Page ID #:60
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 51 of 72 Page ID #:61




                           EXHIBIT 2-E

               Proofs of Service
       Wave Plastic Surgery Center Irvine,
                      Inc.
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 52 of 72 Page ID #:62
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 53 of 72 Page ID #:63
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 54 of 72 Page ID #:64
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 55 of 72 Page ID #:65




                           EXHIBIT 2-F

                Proofs of Service
         Wave Plastic Surgery Center R.H.,
                       Inc.
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 56 of 72 Page ID #:66
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 57 of 72 Page ID #:67
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 58 of 72 Page ID #:68
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 59 of 72 Page ID #:69




                          EXHIBIT 2-G

                 Proof of Service
          Wave Plastic Surgery Center San
                  Francisco, Inc.
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 60 of 72 Page ID #:70
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 61 of 72 Page ID #:71
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 62 of 72 Page ID #:72
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 63 of 72 Page ID #:73
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 64 of 72 Page ID #:74
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 65 of 72 Page ID #:75




                          EXHIBIT 2-H

          Notice of Continued Initial Status
                     Conference
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 66 of 72 Page ID #:76
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 67 of 72 Page ID #:77
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 68 of 72 Page ID #:78
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 69 of 72 Page ID #:79




                           EXHIBIT 2-I

      Plaintiff’s Request to Continue Initial
                 Status Conference
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 70 of 72 Page ID #:80
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 71 of 72 Page ID #:81
Case 2:20-cv-11735-MCS-AGR Document 1-2 Filed 12/29/20 Page 72 of 72 Page ID #:82
